Citation Nr: 1750467	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-07 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1. Entitlement to an initial compensable rating for bilateral hearing loss.

2. Entitlement to an initial rating in excess of 10 percent for tinnitus.

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bush, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1970 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

According to the electronic Veterans Appeals Control and Locator System (VACOLS), the Veteran filed a notice of disagreement (NOD) with respect to a January 2015 determination that denied entitlement to service connection for sleep apnea, a right knee disability, high blood pressure, an inner ear disability, and neuropathy of the feet, and action on these claims is pending at the RO. As the RO has acknowledged receipt of the NOD and VACOLS indicates that additional action is pending, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action on the NOD is pending at the RO, Manlincon is not applicable in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Appellant's claims so that she is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran maintains that his service-connected his bilateral hearing loss and tinnitus have worsened such that the current evaluations for them do not capture the severity of his disabilities.  He stated that his bilateral hearing loss disability severely impacts his day-to-day life as he cannot go out with friends, watch television, or talk on the telephone as easily as he once could.  Regarding his tinnitus, the Veteran reported hearing a high pitched tone in his ear reminiscent of a jet engine at full throttle.  He noted that the sound is constant and affects his balance, requiring the use of a cane.  In April 2014, the Veteran submitted a separate claim for inner ear imbalance.  The Board notes that, in addition to indicating a worsening of the Veteran's disabilities, these reported symptoms taken together could reflect a currently undiagnosed disorder such as Meniere's syndrome, a peripheral vestibular disorder, or a combination of these and/or a related otolaryngologic disorder.  In order to ensure that the appropriate disability evaluation is assigned, the Board must also ensure that all disabilities are properly diagnosed.  Thus, a new VA examination is required. 

Additionally, the most recent audiological examination provided was in June 2011. VA is obliged to afford a Veteran a contemporaneous examination where there is evidence of an increase in the severity of a disability.  See VAOPGCPREC 11-95 (April 7, 1995) (while the Board is not required to direct a new examination simply because of the passage of time, VA's General Counsel has indicated that a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).  

Therefore, to ensure that the record reflects all current audiological disabilities and the current severity of the Veteran's service-connected bilateral hearing loss and tinnitus, a contemporaneous examination is warranted, with findings responsive to the applicable rating criteria. See Green v. Derwinski, 1 Vet. App. 121, 124  (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous").  

While the Board recognizes that 10 percent is the greatest schedular evaluation that can be assigned for tinnitus, the Veteran has described other symptoms that could possibly result in referral for extraschedular consideration, therefore tinnitus is remanded as well. 
Further, the Board finds that any decision with respect the increased rating claims being remanded above may affect the claim for TDIU. The Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issue of an increased disability rating for bilateral hearing loss and tinnitus currently on appeal because a hypothetical grant of higher disability ratings could change the adjudication of the TDIU issue because such a grant would increase the overall combined disability percentage, and because the disabilities the Veteran contends makes him unable to secure substantially gainful employment are bilateral hearing loss and tinnitus.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue.  Consideration of entitlement to a TDIU must, therefore, be deferred until the intertwined issue is either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

1. Associate with the claims folder all outstanding VA medical records.

2. Contact the Veteran and request that all private treatment providers be identified and ask that the Veteran submit authorization for VA to obtain treatment records from those providers identified. Thereafter, attempt to obtain and associate with the claims file all private treatment records identified that are not already of record for which the Veteran has provided adequate authorization.

3. Schedule the Veteran for a VA audiometric examination to determine the severity of his bilateral hearing loss, to include all functional effects of his hearing loss and tinnitus, including in an occupational setting.  

4. Then, schedule the Veteran for an examination of the vestibular symptoms of his service-connected bilateral hearing loss and tinnitus, including loss of balance. Request that the physician review the electronic claims file and note the review in an examination report.

Request that the physician perform an organic ear examination, assess the Veteran's history and current reported symptoms, and provide an opinion whether the Veteran has or has had Meniere's syndrome, peripheral vestibular disorder, or a combination of these and any other related otolaryngologic disorders.

If the Veteran experiences both Meniere's syndrome and/or a separate vestibular disorder, request that the physician provide an opinion whether each was caused by any in service noise exposure and determine whether different symptoms should be attributed to the separate disorders. The examiner must comment on the Veteran's contention that he loses his balance frequently and must use a cane and whether these symptoms are manifestations of Meniere's syndrome, peripheral vestibular disorder, or both.  Please also comment on all functional effects of any disorders found.

5. Re-adjudicate the Veteran's claims for increased ratings for bilateral hearing loss, tinnitus under the most appropriate rating criteria.  If the benefits sought remain denied, furnish to the Veteran and his representative a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bradley W. Hennings
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




